Citation Nr: 0532741	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  03-37 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from March 1966 
to February 1968.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of an August 2002 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  

In April 2005, the veteran appeared at the RO at a travel 
Board hearing before the undersigned.  The transcript of that 
hearing has been associated with the claims file.  The case 
is now ready for appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and VA has satisfied the duty to notify 
the veteran of the law and regulations applicable to his 
claim and the evidence necessary to substantiate his claim.

2.  Hearing loss was not diagnosed in service, sensorineural 
hearing loss was not manifest to a compensable degree within 
one year of service discharge, nor did hearing loss result 
from disease or injury of service origin.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service, may not be presumed to be of service onset and is 
not related to any inservice disease or injury.  38 U.S.C.A. 
§§ 1101, 1110, 1112(a)(4), 1113, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.385 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for bilateral 
hearing loss.  He claims that this disorder is related to 
experiences that he had in service which included noise 
exposure from gun fire during basic training, and exposure to 
noise as an ambulance driver in support of engineer 
demolitions and artillery exercises.  

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  Thereafter, the Board will 
set out the legal criteria and then analyze the appellant's 
claim.  

Veterans Claims Assistance Act 
VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met.  In this regard, the Board notes that the 
RO provided the veteran with a copy of the August 2002 rating 
decision and October 2003 statement of the case which 
included a discussion of the facts of the claim, notification 
of the basis of the decision, and a summary of the evidence 
used to reach that decision.  The October 2003 statement of 
the case provided the veteran with notice of all the laws and 
regulations pertinent to his claim as well as those pertinent 
to the VCAA.  

Further, in correspondence dated in December 2001, the RO 
advised the veteran of VA's duties under the VCAA and the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to his claim, including which 
portion of the information and evidence was to be provided by 
the veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  Quartuccio, 16 Vet. App. at 187.  The 
VCAA notice advised the veteran of what the evidence must 
show to establish entitlement to service connection for the 
disability at issue.

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) handed down 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  In Pelegrini II, the Court reaffirmed that the enhanced 
duty to notify provisions under the VCAA should be met prior 
to an initial unfavorable agency of original jurisdiction 
(AOJ) decision on the claim.  In the instant appeal, the VCAA 
notice was provided to the veteran in December 2001, prior to 
the first AOJ adjudication of the claim.  The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial error to the veteran.

The Board also acknowledges that the December 2001 VCAA 
notice contained no specific request for the veteran to 
provide any evidence in the veteran's possession that 
pertained to the claim or something to the effect that the 
veteran give VA everything he had that pertained to his 
claim.  38 C.F.R. § 3.159(b)(1) (2005).  A complying notice, 
however, need not necessarily use the exact language of the 
regulation so long as that notice properly conveys to a 
claimant the essence of the regulation.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

Although the December 2001 notice did not use the exact 
language, throughout the course of this appeal, the RO asked 
the veteran for all the information and evidence necessary to 
substantiate his claim - that is, evidence of the type that 
should be considered by VA in assessing his claim.  A 
generalized request in the initial VCAA notice for any other 
evidence pertaining to the claim would have been superfluous 
and unlikely to lead to the submission of additional 
pertinent evidence.  Therefore, it can be concluded, based on 
the particular facts and circumstances of the case, the 
omission of the request for "any evidence in the claimant's 
possession that pertains to the claim" in the initial notice 
did not harm the veteran, and it would be legally proper to 
render a decision in the case without further notice under 
the regulation.  Id.

The Board also concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.

In regard to VA's duty to assist, the Board notes that the RO 
afforded the veteran pertinent VA audiology examinations in 
July 2002.  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  It is noted in that regard that during the course 
of his May 2005 hearing before the Board, the veteran 
indicated that he had been treated for his ear bleeding while 
he was stationed in Germany during service.  The veteran did 
not recall at which hospital that he was treated, indicating 
that he did not know whether it was the Wiesbaden military 
hospital or a German hospital.  (Hearing transcript at Page 
13.)  He did not recall the date of the treatment, but 
concluded that it could have been the Wiesbaden hospital at 
some point during his period of service.  Based upon that 
testimony, at the conclusion of the hearing, the veteran's 
representative noted that the record of such treatment was 
not contained in the veteran's service medical records, and 
requested that a search be performed for the putative records 
at the Wiesbaden hospital for the veteran's entire period of 
service.  

In response to that request, the Board finds that the 
information provided by the veteran regarding the possible 
evidence is too vague, and his testimony was too tentative to 
cause VA to use its limited resources to carry out such a 
search for evidence that is only speculatively available.  It 
is the Board's responsibility to assess the credibility and 
probative value of evidence, including claimants' testimony.  
See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  
Significantly, the veteran was unable to recall in sufficient 
detail the nature, exact location, or time period of the 
evidence in question.  Moreover, during the course of the 
hearing, the veteran did not recall that his audio acuity had 
been tested in service on two occasions, upon entry and at 
separation.  Essentially, the veteran has not proven to have 
sufficient memory of his period of service to bring about the 
duty on VA's part to seek evidence so tentatively described.  
The duty to assist is not a license for a "fishing 
expedition" to determine if there might be some unspecified 
information which could possibly support a claim.  See 
Hilkert v. West, 11 Vet. App. 284 (1998), rev'd on other 
grounds 12 Vet. App. 145 (1999).  Further action on this 
issue by the Board or VA is not, therefore, warranted.

Finally, even if the putative evidence were able to be 
located, it is significant to note the fact that the 
veteran's exposure to acoustic trauma in service (for 
purposes of determining whether he sustained an injury in 
service) has already been conceded, and was taken into 
account in the July 2002 VA audiometric examination described 
in detail below.  It is also significant to note that the 
veteran's hearing was in the normal range upon separation 
from service, effectively truncating any continuity of 
symptomatology that could possibly be established by the 
"ear bleeding" episode in question.  

Thus, it does not appear that there are any additional 
pertinent treatment records to be requested or obtained.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim of entitlement to service connection 
for bilateral hearing loss.  Accordingly, the Board will 
proceed with appellate review.

Criteria

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2005).  

Service connection for sensorineural defective hearing may be 
presumed if it became manifest to a degree of 10 percent 
disabling during the veteran's first year after separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).

In order for hearing loss to be considered a disability for 
VA purposes entitling the appellant to compensation benefits, 
certain criteria must be met.  Under 38 C.F.R. § 3.385 
(2005), impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent. The 
regulation does not state that the requirements contained 
therein need be met during service.  See Ledford v. 
Derwinski, 3 Vet. App. 87 (1992).

The CAVC held in Hensley v. Brown, 5 Vet. App. 155 (1993), 
that 38 C.F.R. § 3.385 does not preclude service connection 
for a current hearing disability where hearing was within 
normal limits on audiometric testing at the time of 
separation from service.

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or, in certain circumstances, lay evidence, of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

Service connection may be granted if the evidence establishes 
that the claimed disability is related to service.  Applying 
the Hickson analysis, the initial question is whether there 
is evidence of the current claimed bilateral hearing loss.  

The July 26, 2002, VA audiometric examination report 
disclosed that the veteran's hearing acuity in pure tone 
testing was measured as having mild to moderately severe 
sensorineural hearing loss bilaterally, worse for the left 
ear.  Average pure tone thresholds were at 6 decibels in the 
right ear and 74 decibels in the left ear.  Speech 
recognition thresholds were measured at 92 percent 
bilaterally.  

The Board finds for the current existence of the claimed 
bilateral hearing loss.  38 C.F.R. § 3.385 (2005).  The 
Hickson element (1) has therefore been satisfied as to that 
disability.  

With respect to Hickson element (2), there is no record of 
hearing loss in service.  Service medical records do not show 
any complaints of, treatment for, or diagnosis of hearing 
loss.  Measurement of the veteran's hearing acuity upon entry 
and upon separation showed normal hearing in audiometric 
testing.  38 C.F.R. § 3.385 (2005).  

Notwithstanding the lack of evidence of bilateral hearing 
loss during service, service connection may still be granted 
if all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).  The question then is 
whether the evidence is at least in equipoise as to whether 
the veteran has bilateral hearing loss that is related to 
service.  

The veteran himself has theorized that his bilateral hearing 
loss is directly the result of noise exposure from gun fire 
during basic training, and exposure to noise as an ambulance 
driver in support of demolitions and artillery exercises.  
With respect to any medical conjectures that could be made on 
his part, the veteran has not been shown to possess the 
medical background required to provide such an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Lay hypothesizing, particularly in the absence of any 
supporting medical authority, serves no constructive purpose 
and need not be considered.  Hyder v. Derwinski, 1 Vet. 
App. 221, 225 (1991).

The Board notes, however, that the veteran is competent to 
report that he was exposed to sustained acoustic trauma from 
weapons, as well as demolition and artillery explosions in 
service because this requires only personal knowledge, not 
medical expertise, as it comes to him through his senses.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

The question for consideration is whether the veteran 
sustained an injury to his ears in service that resulted in a 
current disorder.  

Applying the Hickson analysis, the Board concludes that there 
was an in-service injury to the veteran's ears in the form of 
acoustic trauma from sustained weapons fire and demolition 
and artillery explosion at close proximity, and that the 
veteran has a current bilateral hearing loss disorder.  
Hickson elements (1) and (2) are, accordingly, met.  

Preliminarily, with respect to whether a relationship can be 
established between the current bilateral hearing loss and 
service on a presumptive basis, it is initially noted that 
there are no medical treatment records available for the 
first post-service year.  Moreover, the initial medically 
documented report of hearing loss is shown over 34 years 
after service, in the report of March 2002 private audiology 
study in which a mild to moderately severe sensorineural 
hearing loss, somewhat worse in the left ear, was reported.  
Given the absence of the documentation of bilateral hearing 
loss in the first post-service year, entitlement to service 
connection for sensorineural hearing loss may not be granted 
on a presumptive basis.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

With respect to Hickson element (3), medical nexus evidence, 
the Board finds that the preponderance of that evidence 
stands against the veteran's claim that his bilateral hearing 
is etiologically related to an in-service disease or injury.  

The only medical opinions and, therefore, the only competent 
evidence on the subject are contained in the report of the 
July 26, 2002, VA audiology examination that was conducted 
for the express purpose of determining the etiology of the 
claimed disorder.  

The conclusion reached by the examiner who conducted the July 
26, 2002, VA audiometric examination was that "there was no 
evidence in veteran's claims file to support that his hearing 
loss is related to military acoustic trauma."  The examiner 
elaborated that "it would appear from the Ear, Nose and 
Throat (ENT) physician medical reports in the claims file 
that the veteran's hearing has worsened since 1998."  

This examination report and opinions must be deemed highly 
probative because they were based upon a review of the 
veteran's military and post-military history, including his 
service medical records and post-service medical records, and 
provided detailed reasons and bases for the conclusions 
reached.  The examination included thorough testing as well 
as an in-depth personal interview of the veteran.  There is 
no competent medical evidence in the claims file that 
contradicts the conclusions reached by the VA examiner who 
conducted the July 26, 2002, VA audiometric examination.  

Pursuant to 38 U.S.C.A. § 5107, where, after review of all 
the evidence, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See also 38 C.F.R. § 3.102.  

As to this issue, the Board finds that there is not an 
approximate balance of the positive and negative evidence as 
to whether the veteran currently has bilateral hearing loss 
that is related to the in-service injury.  Essentially, the 
probative and competent evidence of record preponderates 
against the veteran's claim that his bilateral hearing loss 
is associated with active service.  Thus, the Board concludes 
that the claim for service connection for bilateral hearing 
loss must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 




ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


